DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dalea (US 5,425,474) in view of McGowan (US 2007/0152028 A1).
Regarding claims 1 and 11, Dalea teaches a package box and goods dispenser (Figs. 1-2) provided with a main body having a storage space in which goods 54 are stored, the package box comprising: a front surface part 18 which is provided as one of surfaces forming the main body and disposed on a front surface of the main body and in which a front surface cutoff line 
Regarding claim 2, Dalea teaches the front surface cutoff line is formed by punching the front surface part at predetermined intervals (col 6 lines 7-12) in a horizontal direction and provided in a pair that are spaced apart from each other in a vertical direction (Fig. 1).
Regarding claim 3, Dalea teaches a bottom surface part 44 (Fig. 4) which is provided as one of the surfaces forming the main body, disposed on a bottom surface of the main body, and connected to the front surface part through a folding line 44, wherein the front surface cutoff line is spaced a predetermined distance upward from the folding line connected to the bottom surface part (Fig. 2).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dalea (US 5,425,474) in view of McGowan (US 2007/0152028 A1) as applied to claim 1 above, and further in view of Ely (US 2,297,100).  Dalea does not teach a handle.  Ely teaches an analogous upright tubular formed container and teaches providing a handle part 30 (Fig. 1) provided to easily carry the main body, the handle part comprises: a handle hole 29 formed to pass through the side surface (Fig. 1); and a handle string 30 coupled to the handle hole.  It would have been obvious to one of ordinary skill in the art to further modify the structure of Dalea with the handle structure of Ely with the motivation of facilitating a user carrying the box.

Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dalea (US 5,425,474) in view of McGowan (US 2007/0152028 A1) as applied to claim 1 above, and further in view of Roccaforte (US 4,498,619).
Regarding claim 5, Dalea does not teach a handle part.  Roccaforte teaches an analogous tube form box and teaches a top wall structure that forms a handle.  It would have been obvious to one of ordinary skill in the art to further modify the structure of Dalea with the handle structure of Roccaforte with the motivation of providing a handle for easy transport.
Regarding claim 7, Dalea is modified with the handle of Roccaforte, and Roccaforte teaches the handle part is formed by cutting a portion of the main body (at cuts 240; Fig. 3; 0027).
 Regarding claim 8, Dalea is modified with the handle of Roccaforte, and Roccaforte teaches a top surface part (the combined top panels; Fig. 2) which is provided as one of the surfaces forming the main body, disposed on a top surface of the main body (Fig. 6), and .

Claims 1-3, 5, 7-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira (US 2015/0028087 A1) in view of Brand (US 7,992,765 B3) in view of McGowan (US 2007/0152028 A1).
Regarding claims 1 and 11, the examiner interprets ‘surface part’ to refer to a package wall.  For example, a front surface part is a front wall.  Oliveira teaches package box (Fig. 2) and goods dispenser provided with a main body having a storage space in which goods are stored, the package box comprising: a front surface part 61 which is provided as one of surfaces forming the main body and disposed on a front surface of the main body; and a side surface part 25 which is provided as at least one of the surfaces of the main body and disposed on a side surface of the main body so as to be connected to the front surface; and a rear surface part 63 which is provided as one of the surfaces forming the main body and disposed on a rear 
Regarding the dispenser, Brand teaches an analogous dispensing carrier and teaches providing a dispenser (Fig. 2) in which a front surface cutoff line 133 is formed so that a front surface opening that opens the storage space is provided and in which a side surface cutoff 141 line continued from the front surface cutoff line is formed so that a side surface opening extending from the front opening to the side surface of the main body is provided, wherein an opening through which the goods stored in the storage space are taken out is formed over the front surface part and the side surface part by the front surface opening and the side surface opening.  It would have been obvious to one of ordinary skill in the art to modify the structure of Oliveira with the dispenser opening of Brand with the motivation of offering greater access to items being removed.
Regarding the amount checking hole, McGowan teaches analogous dispensing carton and teaches providing an amount checking hole, called a viewing feature 120, in a side panel 80 (Fig. 4) to allow a user to easily determine the number of articles remaining in the carton (0031), and teaches this viewing feature may extend vertically along substantially the entire height of the side panel so the entire stack of articles is visible (0031).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Oliveira by adding an amount checking hole as taught by McGowan for that purpose.  Oliveira uses the dispensing opening shape of Brand, and Brand illustrates the opening is spaced above the bottom wall (Fig. 7), so an amount checking hole that extends along substantially the entire height of the side panel would result in a lower end of the opening of the remaining amount checking hole is 
Regarding claim 2, Oliveira is modified to use the dispenser pattern of Brand, and Brand teaches the front surface cutoff line is formed by punching the front surface part at predetermined intervals in a horizontal direction and provided in a pair that are spaced apart from each other in a vertical direction (col 8 lines 49-67; Fig. 2).
Regarding claim 3, Oliveira teaches a bottom surface part 31 (Fig. 1) which is provided as one of the surfaces forming the main body, disposed on a bottom surface of the main body, and connected to the front surface part through a folding line.  Oliveira is modified to use the 
Regarding claim 5, Oliveira teaches a handle part provided to easily carry the main body (Fig. 3).
Regarding claim 7, Oliveira teaches the handle part is formed by cutting a portion of the main body (0025).
Regarding claim 8, Oliveira teaches a top surface part 123 (Fig. 2) which is provided as one of the surfaces forming the main body, disposed on a top surface of the main body, and connected to the front surface part through a folding line; and a rear surface part which is provided as one of the surfaces forming the main body, disposed on a rear surface of the main body, and connected to the top surface part through a folding line, wherein the top surface part comprises a pair of top surface cutoff lines 93 that are punched at predetermined intervals in a direction from the front surface to the rear surface of the main body and spaced apart from each other, the front surface part comprises a front surface cutoff line extending from the top surface cutoff lines (Fig. 1), the rear surface part comprises a rear surface cutoff line extending from the top surface cutoff lines, and the handle part is formed by cutting the top surface cutoff line, the front surface cutoff line, and the rear surface cutoff line.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira (US 2015/0028087 A1) in view of Brand (US 7,992,765 B3) in view of McGowan (US 2007/0152028 A1) as applied to claim 8 above, and further in view of Robins (US 2,662,684).
Regarding claim 9, Oliveira teaches the top surface part comprises a first folding line that is disposed between the pair of top surface cutoff lines (Fig. 2) and folded when the handle part is formed (Fig. 3).  Oliveira does not teach fold lines at either end of the handle.  Robins teaches an analogously formed container with a carry handle and teaches forming a handle where the front surface part 13 comprises a second folding line 20 (Figs. 1 and 4) connecting ends of the pair of front surface cutoff lines to each other, and the rear surface part comprises a third folding line connecting ends of the pair of rear surface cutoff lines to each other (Fig. 5).  Robins teaches providing these and other fold lines throughout the handle allow it to form without causing the surrounding structures to deform and become weaker (col 1 lines 11-30) and it would have been obvious to one of ordinary skill to include fold lines as taught by Robins for that purpose.
Regarding claim 10, Oliveira teaches the front surface cutoff line has a curved shape (0025) in which an end adjacent to the second folding line is curved toward a bottom surface of the main body, and the rear surface cutoff line has a curved shape in which an end adjacent to the third folding line is curved toward the bottom surface of the main body (0025).

Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive.  Applicant argues that the prior art does not teach sizing an amount checking hole such that it extends below the dispenser but not all the way to the container bottom.  The examiner agrees that the prior art relied upon in the rejection does not explicitly show this .  
The reference relied upon to teach about amount checking holes is McGowan (US 2007/0152028 A1); and McGowan teaches “The viewing feature 120 may extend vertically along substantially the entire height of the side panel 80 so that the entire stack of articles A is visible from the carton exterior” (0031), and McGowan teaches a dispensing feature that dispenses thin articles, such as cheese slices (0003) and a dispenser that aligned with the bottom of the container.  In this context, showing all of the articles would require a window that runs to the bottom wall of the interior, though it is difficult to know from the figures of McGowan (Fig. 5) because a slice of cheese and an edge of panel would be indistinguishable so McGowan does not explicitly show the currently claimed arrangement.  However, one of ordinary skill in the art would not read the teachings ‘may extend’ and ‘substantially the entire’ and interpret this to mean ‘the viewing feature must go from the very top to the very bottom’, especially since McGowan (Fig. 5) shows the viewing feature does not extend to the very top of the box.   One of ordinary skill in the art would understand that such a window can extend as close to the top and bottom as needed to enable a user to determine how many items are in the box.  
In each of the applied rejections, the articles being dispensed are not thin (cans and bowls) and the dispensers are specifically taught as giving access to articles that are not the bottom row (see rejections above).  It would be obvious to one of ordinary skill in the art to position the amount checking hole to provide a clear view of articles in the bottom row, and this would result in a viewing window that extends below the lower bound of the dispenser.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734